                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA

 In Re:                                    *
                                           *    Chapter 13
    APRIL MARIE CHISHOLM,                  *    Case Number: 19-13975- HAC
                                           *
 Debtor.                                   *
                                           *

                      OBJECTION TO PROOF OF CLAIM NO. 9
               FILED BY U.S. BANK TRUST, NATIONAL ASSOCIATION,
                    AS TRUSTEE OF THE TIKI SERIES IV TRUST

       COMES NOW April Marie Chisholm, Debtor, by and through undersigned Counsel, and

hereby files this objection to Proof of Claim No.9 filed by U.S. Bank Trust, National

Association, As Trustee of the Tiki Series IV Trust (hereinafter referred to as “Creditor”), and in

support thereof, states as follows:

   1. Debtor filed the instant case on or about November 12, 2019.

   2. Creditor filed Proof of Claim No.9 as a secured claim in the amount of $2,629.40 for

       post-petition arrears per consent order entered on January 22, 2021, as per Doc #54.

   3. Creditor also filed Proof of Claim No.8 as a secured claim in the amount of $2,629.40 for

       post-petition arrears per consent order entered on January 22, 2021.

   4. On March 29, 2021, a Transfer of Claim Other than for Security was filed showing

       MTGLQ Investors, L.P. transferred this debt to U.S. Bank Trust National Association, as

       Trustee of the Tiki Series IV Trust. This automatically would result in Proof of Claim

       No. 8 being paid to Creditor, however, Creditor filed Proof of Claim No. 9 after this for

       these post-petition arrears, which is now resulting in this debt being paid twice.

   5. Debtor avers Proof of Claim No.9 is duplicative of Proof of Claim No. 8 filed by

       Creditor.




  Case 19-13975       Doc 65      Filed 04/28/21 Entered 04/28/21 08:31:40           Desc Main
                                    Document     Page 1 of 2
       WHEREFORE, the premises considered, Debtor prays that this Court will deny Proof of

Claim No. 9 such that no payment shall issue, along with all other and further relief as this Court

deems just.

       Respectfully submitted,

                                      __/s/ Stephen L Klimjack_______________
                                      STEPHEN L. KLIMJACK (KLIMS7892)
                                      Stephen L. Klimjack, LLC
                                      1252 Dauphin Street
                                      Mobile, AL 36604-2520
                                      (251) 694-0600
                                      (251) 694-0611 fax
                                      pleadings@klimjack.com


                                 CERTIFICATE OF SERVICE

       I do hereby certify that on this the 28th day of April, 2021, a copy of the foregoing
document was served on the Trustee, Daniel B. O'Brien, by the U.S. Bankruptcy Court
Electronic Filing System (ECF), and upon the following via United States Mail, first class
postage prepaid:

U.S. Bank Trust, National Association, as Trustee of the Tiki Series IV Trust
c/o SN Servicing Corporation
323 Fifth St.
Eureka, CA 95501

Andrew Cecere
CEO
U.S. Bank
425 Walnut Street
Cincinnati, OH 45202
VIA CERTIFIED MAIL

SN Servicing Corporation
c/o Corporation Service Company, Inc.
Registered Agent
641 South Lawrence Street
Montgomery, AL 36104

                                      __/s/ Stephen L Klimjack_______________
                                      STEPHEN L. KLIMJACK




  Case 19-13975       Doc 65     Filed 04/28/21 Entered 04/28/21 08:31:40            Desc Main
                                   Document     Page 2 of 2
